Citation Nr: 1039471	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.
 
2.  Entitlement to service connection for residuals of 
mononucleosis.
 
3.  Entitlement to service connection for sleep apnea, claimed as 
secondary to mononucleosis.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans, Law Clerk
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1989 to February 1990 
and from February 13 to  16, 1991. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).
 
 
FINDINGS OF FACT
 
1.  A September 2001 rating decision denied entitlement to 
service connection for residuals of an internal derangement of a 
left knee, on the basis that the Veteran's in-service complaints 
of knee pain were acute and transitory.  In the absence of a 
perfected appeal, that decision is final.  
 
2.  The evidence submitted since the September 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a left knee disability, and does not raise a 
reasonable possibility of substantiating the claim.
 
3.  The mononucleosis infection in service was acute and 
transitory, resulting in no residual disability; there is no 
current impairment related to the infection.  
 
4.  Sleep apnea is not shown to be etiologically related to 
active service nor is it proximately caused or aggravated by a 
service connected disorder.
 
 


CONCLUSIONS OF LAW
 
1.  The September 2001 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim of 
entitlement to service connection for a left knee disability.  38 
U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5108, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).
 
2.  Chronic residuals of mononucleosis were not incurred or 
aggravated in-service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303 (2009). 
 
3.  Sleep apnea was not incurred or aggravated during active 
service, and it is not caused or aggravated by a service 
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondences dated 
April 2005 and June 2005 of the information and evidence needed 
to substantiate and complete his claims.  He was not provided 
notice how disability evaluations and effective dates are 
assigned, but in light of the decisions entered below any 
prejudice caused by that error is moot.  The claimant was 
notified what was needed to reopen the left knee claim and what 
is needed to establish the underlying claim for service 
connection.  
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  VA 
has the service medical records, and while the Veteran's 
inpatient treatment records appear complete, attempts to secure 
additional records pertaining to care at Naval Hospital Camp 
Lejeune, North Carolina have proved to be futile.  There is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Hence, the case is ready for adjudication.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Governing Laws and Regulations
 
New and Material Evidence
 
A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has 
been previously denied and that decision is final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.  Id.
 
In a September 2001 rating decision, entitlement to service 
connection for residuals of an internal derangement of the left 
knee was denied due to the fact the in-service complaints related 
to the left knee were acute, transitory, and not related to 
current knee disabilities.  Thus for evidence to be new and 
material, it must show that the Veteran's left knee complaints in 
service produced a permanent residual or chronic disability that 
is related to a current left knee disability.
 
The Veteran has not submitted such evidence.  The evidence 
submitted since the September 2001 denial does not establish or 
even suggest  a connection between the Veteran's current knee 
disabilities and his in service complaints of knee pain.  
Although new treatment records have been submitted from the 
Fayetteville VA Medical Center, they are not material, in that 
they do not contain information that would permit the claim to be 
granted, either by themselves or in combination with the evidence 
already of record.  Without new and material evidence, the 
Veteran's service-connection claim cannot be reopened.  Hence, 
the claim must be denied.
 
Because the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not need 
to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).
 


Service Connection
 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.
 
With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In order to establish entitlement to direct service connection 
for a disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)). 
 
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).
 
      A.  Mononucleosis
 
The Veteran contends that he is entitled to service connection 
for residuals of a mononucleosis infection he experienced during 
his time of active duty.  
 
Service treatment records reveal that in November 1989, the 
Veteran was treated as an inpatient for mononucleosis.  The 
Veteran was hospitalized for one week and released with no 
complications noted.  There are no other records related to 
mononucleosis or any residual pathology.  
 
The submitted post service VA treatment records show no treatment 
for mononucleosis or any residuals thereof.  Also the Veteran did 
not submit any private treatment records showing treatment for 
mononucleosis.  
 
The Veteran was afforded a VA examination in August 2005.  The 
examiner stated that there was no diagnosis because the infection 
had resolved.  It was noted after testing and examination that 
there were no residuals of mononucleosis found.
 
The Board acknowledges that the Veteran had the mononucleosis 
infection in service; however, his symptoms resolved and no 
chronic and permanent residual disability developed due to this 
infection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131;   Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  

Therefore as the competent evidence in the claim establishes that 
the Veteran does not currently have a disability related to his 
in-service episode of mononucleosis the claim must fail.  
 
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
 
 
            B.  Sleep Apnea, Secondary to Mononucleosis
 
The Veteran contends that the mononucleosis infection he 
experienced in service lead to his current obstructive sleep 
apnea disorder.  
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310.
 
In a claim of entitlement to secondary service connection for a 
diagnosis clearly separate from the service-connected disorder, 
the veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service connection 
is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  
 
As stated above entitlement to service connection for residuals 
of mononucleosis is not in effect, due to the absence of any 
chronic residual disability.  Hence, as a matter of law, 
secondary service connection cannot be awarded.  38 C.F.R. § 
3.310.  The Board notes however, that the Veteran does have a 
current diagnosis of obstructive sleep apnea, and that service 
connection may be granted if this disability is shown to be due 
to service. 
 
Service treatment records show that while the Veteran was being 
treated for mononucleosis there are notes to his being apneic.  
However, there are no findings or diagnosis of an apnea condition 
upon discharge from the hospital once the mononucleosis infection 
was resolved.  The service treatment records do not reveal any 
findings or diagnoses pertaining to sleep apnea.
 
Post service there are records documenting sleep apnea beginning 
in January 2001.  A March 2001 sleep study provides a diagnosis 
of severe obstructive and central sleep apnea.  In regard to the 
connection between the mononucleosis infection and the current 
diagnosis of sleep apnea, the August 2005 VA examiner opined that 
the sleep apnea is not caused by or a result of mononucleosis.  
The examiner stated that the two were unrelated medical 
conditions, as the Veteran was discharged in November 1989 once 
symptoms for mononucleosis improved and sleep apnea was not 
diagnosed until March 2001.
 
The criteria for entitlement to service connection for sleep 
apnea secondary to mononucleosis are not met.  There is no 
competent evidence that supports the Veteran's contentions that 
his current sleep apnea is related to his in-service 
mononucleosis infection.  The only medical opinion of record 
states that the current apnea is not related to the acute in 
service infection.  
 
After a careful consideration of this medical opinion and the 
full evidentiary record, the Board finds that entitlement to 
service connection for sleep apnea claimed as secondary to 
mononucleosis is not warranted.  
 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  38 U.S.C.A. § 5107(b).  That doctrine, 
however, is not applicable in this case because there is no 
evidence of an in service disability, there is no competent 
evidence of a nexus between the current disability and service or 
a service connected disability, and the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 
In sum, the Board must conclude that the preponderance of the 
evidence is against the claim.  Hence, the benefits sought on 
appeal are denied.
 
 
ORDER
 
New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a left knee 
condition.  The petition to reopen is denied.  
 
Entitlement to service connection for residuals of mononucleosis 
is denied.
 
Entitlement to service connection for obstructive sleep apnea as 
secondary to mononucleosis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


